DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 15, line 14, it is believed the phrase “when a not only temporary stop position” is inaccurate and should be corrected.
On page 20, line 18, it is believed the phrase “stored in a memory of the control in the control” is difficult to read; it is suggested the phrase be changed to read: --stored in a memory of the control [[in the control]]-- to improve readability.
On page 23, line 8, it is believed the word “strit” should be changed to read --strut--.
Appropriate correction is required.
Claim Objections
Claims 78, 81, 85 and 92 are objected to because of the following informalities:
In line 3 of claim 78, it is believed the phrase “the carriage” should be changed to read --the distal carriage--.
In line 1 of claim 81, it is believed the indefinite article “a” after “blocks” should be changed to a definite article --the--.
In line 4 of claim 85, it is believed the word “functions” should be changed to read --function--.
In lines 10 and 13 of claim 92, it is believed the phrase “at least one” before tension element should be removed to reflect the quantity presented in line 8 of the same claim.
In line 17 of claim 92, it is believed that the phrase --at least one of two-- should be added before “the distal carriages” to reflect the quantity presented in line 11 of the same claim.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 69, 92 and 93, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 69-93, the limitation “at least tension-resistant” is confusing and unclear. It is not evident what is meant by “at least” as it modifies “tension-resistant” and how something could be more than tension-resistant, or what that may entail. The specification does not provide a definition or example of what this may include; Examiner interprets the phrase to mean that the tension element is capable of withstanding an applied tension. The limitation is found in the following claims and requires correction:
Claim 69, line 7
Claim 69, line 9
Claim 69, line 16
Claim 70, line 2
Claim 71, line 2
Claim 72, line 3
Claim 74, line 3
Claim 75, line 4
Claim 76, line 4
Claim 77, line 2
Claim 91, line 2
Claim 91, line 3
Claim 91, line 5
Claim 92, line 8
Claim 92, line 10
Claim 92, line 13
Claim 93, line 8
Claim 93, line 10
Claim 93, line 13
Claim 80 recites the limitation "the advanced position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation "the load" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 83 recites the limitation "the intended displacement direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 84 recites the limitation "the inclination" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the load" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 88 recites the broad recitation “.0001 seconds and 10 seconds”, and the claim also recites “.001 seconds and 5 seconds” and “.01 seconds and 3 seconds” which are the narrower statements of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 89, the Markush group presented in lines 2-3 is determined to be improper and indefinite, as the Markush grouping is not a closed group using the term “consisting of”. The group instead uses the term “comprising”, rendering the claim indefinite, as it does not limit the scope of the claim to only the movements presented in the claim.
Claim 90 recites the limitation "the drive speed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 recites the limitation "at least one of the two distal carriages" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 93, it is unclear what is meant by the limitation “a not only temporary stop position”. It is unclear whether this limitation is intended to mean that the stop position is only temporary or if the position is permanent. Examiner understand the limitation to mean it is a temporary stop position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Cramaro (US PG Pub 2017/0259652) in view of Bohm et al. (US PG Pub 2003/0222483) and Chenowth (US PG Pub 2015/0188481).
Cramaro discloses a tarpaulin cover system 10 with a collapsible top frame 34 for use with an open top container 12 having a flexible tarpaulin 36, a drive unit 30 with a drive pulley 38, or “drive device” and a cable 28, or “tension element”. The drive unit 30 moves a support rod 34A, or “distal carriage”, using motor 58 and a control (see Paragraph 19, lines 1-5).
Cramaro fails to teach that the tension element is endless and closed and that the control causes the drive to drive the distal carriage at a power below a first threshold value in order to the displace the at least one of two distal carriages and allows the drive to move the at least one of two distal carriages at a power above the first threshold value for a set duration when a work peak is required for pushing the tarpaulin open.
 Bohm et al. disclose a cable drive device 28 for moving a vehicle component, such as a vehicle roof, having a cable 18, or “tension element”, that is in the form of an endless loop and wound a winding drum 32, or “drive device”, several times and is moved using a motor 30, preventing angular deviation in the movement of the vehicle component and allowing for a larger tolerance in manufactured components (see Paragraph 10, lines 1-5).
Chenowth discloses a self-correcting drive and motor control system for a cargo canopy system 11 having two rotating bodies 64, 65 adjacent one another, or a “drive device”, with the first rotating body being driven by a motor 24 and a control module 110 that allows the support rod 20 pulling the canopy 11 to be driven for a period of time above a threshold value for power consumption of the drive when a work peak is reached (see Paragraph 116, lines 1-6 and Paragraph 120, lines 4-8). The control module 110 causes the drive to move the support rod 20 at a power which is below a threshold value of power consumption (see Paragraph 117, lines 9-13).
It would have been obvious to one of ordinary skill in the art to construct tarpaulin cover system of Cramaro with an endless, closed cable wound several times around a drive device and attached to the distal carriage in order to prevent angular deviation in the movement of the tarpaulin and allow for larger tolerances in manufactured components, such as the cable and tarpaulin, as taught by Bohm et al.
It would have been obvious to one of ordinary skill in the art to construct the tarpaulin cover system of Cramaro, as modified by Bohm et al., with a control that causes the motor to drive the distal carriage with a power below a first threshold value for power consumption when moving the distal carriages and allows the motor to exceed the first threshold value for a first period with a power that is above the first threshold value for power consumption when an initial current spike occurs during the movement of the tarpaulin, as taught by Chenowth.
Allowable Subject Matter
Claims 69-91 and 93 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 69 recites a collapsible frame with a tarpaulin in use above a truck or trailer having a drive with a tension element. At least one tension element is coupled to a distal carriage of the frame and moves in a direction indicated by the drive. The tension element is partially wrapped around a first rotating body driven by the drive and a second rotating body, alternating between the two bodies several times. The prior art teaches at least one tension element of a collapsible frame structure wrapped around two rotating bodies adjacent to one another, the first of which being driven by a drive; however, the at least one tension element is not partially wrapped around the rotating bodies while alternating between the first and second rotating bodies, as is recited in claim 69. It would not be obvious to teach or suggest such a configuration based on the prior art and for this reason, claim 69 would be allowable.
Claims 70-91 would be allowable because they are dependent on claim 69.
Claim 93 recites a collapsible frame with a tarpaulin in use above a truck or trailer having a drive with a control and a drive device. An endless, closed tension element is wound several times around the drive device and moves at least one of two distal carriages of the frame in a direction determined by the drive. The control causes a locking pin engage against a rotatable part of the drive when a temporary stop position has been reached in order to stop movement of the distal carriages when movement is not desired. In order to disengage the locking pin, the drive causes the distal carriages to move in the opposite direction of the desired direction before moving in the desired direction once the locking pin has been disengaged. The prior art does not teach or suggest such a configuration, making claim 93 allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chenowth et al. (US Pat 8,240,740) disclose a canopy deployment mechanism with a cover, a drive and several rotating bodies to engage a cable that is partially wound multiple times around two of the rotating bodies. Cramaro (US PG Pub 2017/0259652) discloses a drive device for a canopy system having an endless chain that is wrapped once around the drive device and is driven by a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612